


110 HR 6824 IH: Energy View Into Securing Independence

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6824
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Science and Technology,
			 Natural Resources, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the development of advanced and
		  alternative energy and increased domestic energy production to achieve American
		  energy independence in 15 years.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy View Into Securing
			 Independence for Our Nation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Energy Vision
					Sec. 101. Prize for development of an alternative fuel for
				aviation.
					Sec. 102. Prize for development of vehicle fuel efficiencies
				and alternative fuel sources with applications for surface transportation
				vehicles.
					Sec. 103. Grant for anti-idling power unit research
				program.
					Sec. 104. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 105. Reestablishing FutureGen to develop a clean coal
				power plant and advance carbon sequestration.
					Sec. 106. Funding for research and development.
					Sec. 107. Various tax extenders and new credits.
					Sec. 108. Extension and modification of renewable energy
				production tax credit.
					Sec. 109. Extension and modification of residential energy
				efficient property credit.
					Sec. 110. Extension and modification of credit for energy
				efficiency improvements to existing homes.
					Sec. 111. Extension and modification of tax credit for energy
				efficient new homes.
					Sec. 112. Energy Frontier Research Centers.
					Sec. 113. Energy Vision Commission.
					Title II—Funding Through Domestic Production
					Sec. 201. Energy VISION Fund.
					Subtitle A—Outer Continental Shelf
					Sec. 211. Terminating laws prohibiting Federal spending for
				Outer Continental Shelf leasing activities.
					Sec. 212. Revocation of existing Presidential
				withdrawals.
					Sec. 213. Revocation of existing Presidential
				authority.
					Sec. 214. Availability of certain areas for
				leasing.
					Subtitle B—Drilling for Energy in the Arctic Now
					Sec. 221. Definitions.
					Sec. 222. Leasing program for lands within the Coastal
				Plain.
					Sec. 223. Lease sales.
					Sec. 224. Grant of leases by the Secretary.
					Sec. 225. Lease terms and conditions.
					Sec. 226. Coastal Plain environmental protection.
					Sec. 227. Expedited judicial review.
					Sec. 228. Federal and State distribution of
				revenues.
					Sec. 229. Rights-of-way across the Coastal Plain.
					Sec. 230. Conveyance.
					Sec. 231. Local government impact aid and community service
				assistance.
					Subtitle C—Nuclear Energy
					Sec. 241. Short title.
					Sec. 242. Hearings under Atomic Energy Act of 1954.
					Subtitle D—Coal-To-Liquids
					Sec. 251. Standby loans for qualifying coal-to-liquids
				projects.
				
			2.FindingsThe Congress finds that—
			(1)the United States possesses the capability
			 of innovation and sufficient domestic resources to achieve energy independence
			 in 15 years;
			(2)Americans are
			 paying on average nearly $4 per gallon of gasoline, near the highest average
			 price in American history;
			(3)some foreign
			 countries are using control measures to hold prices artificially low for their
			 consumers;
			(4)the countries
			 employing such controls represent more than 40 percent of world demand for
			 oil;
			(5)increased prices
			 have the effect of dampening demand, as has been seen in the United States over
			 the past year;
			(6)consumers in
			 foreign countries with price controls on retail gasoline currently are not able
			 to appreciate the true cost of gasoline;
			(7)the removal of
			 price controls in foreign countries would have the effect of allowing consumers
			 in those countries to realize the worldwide market pressure of their
			 demand;
			(8)decreased demand
			 worldwide would have the effect of decreasing upward price pressures on the
			 finite world supply of oil;
			(9)price controls on
			 retail gasoline in other foreign countries are increasing the burden of energy
			 prices on American families; and
			(10)the Congress
			 should consider the existence of artificially low prices for retail gasoline in
			 foreign countries when formulating legislation regarding the energy policy of
			 the United States.
			IEnergy
			 Vision
			101.Prize for
			 development of an alternative fuel for aviation
				(a)In
			 generalThe Secretary of
			 Energy shall consult with the Secretary of Transportation and the Director of
			 the National Science Foundation to facilitate a competition to develop a direct
			 drop-in replacement fuel for aviation.
				(b)Announcement;
			 regulationThe Secretary
			 shall announce the competition in the Federal Register and shall by regulation
			 facilitate the competition, including provision for—
					(1)criteria to
			 evaluate applicants, including—
						(A)the potential for
			 reducing our reliance on foreign sources of energy;
						(B)reducing
			 emissions;
						(C)providing enhanced
			 stability to the airline industry; and
						(D)reducing fuel
			 costs;
						(2)a
			 prize of $177,600,000 for the development of a direct drop-in replacement fuel
			 for commercial aviation;
					(3)as many as five
			 other smaller prizes as the Secretary determines to reward, with a collective
			 value of no more than $100,000,000 for—
						(A)advancements in
			 technologies, components, and systems;
						(B)prototypes;
			 or
						(C)transformational
			 changes in technology;
						(4)a
			 panel of 5 expert judges who have no financial interest in, and are not an
			 employee, officer, director, or agent of, and who have no familial relations
			 with, any contestant;
					(5)contestants to be
			 private individuals that are citizens or resident aliens, or private entities
			 that are incorporated and maintain a primary place of business in the United
			 States;
					(6)the protection of
			 the intellectual property of contestants; and
					(7)the protection of
			 the Federal Government from liability claims.
					(c)ParticipationThe Secretary shall widely advertise the
			 competition to encourage participation by individuals, academia, and
			 industry.
				(d)ReportsThe Secretary shall report annually to
			 Congress on—
					(1)any prizes that
			 have been awarded;
					(2)the identity of
			 prize winners;
					(3)the technology
			 that has won a prize; and
					(4)the actions that
			 are being taken toward commercial application of the technology.
					(e)DefinitionFor
			 purposes of this section, the term direct drop-in replacement
			 fuel means a fuel that can be immediately used as an alternative to
			 current conventional aviation fuel, without requiring adjustments to the
			 engines or distribution infrastructure.
				102.Prize for
			 development of vehicle fuel efficiencies and alternative fuel sources with
			 applications for surface transportation vehicles
				(a)In
			 generalThe Secretary of
			 Energy shall consult with the Secretary of Transportation and the Director of
			 the National Science Foundation to facilitate a competition to develop a
			 prototype and manufacturing plan for a plug-in hybrid vehicle, alternative fuel
			 vehicle, electric vehicle, hydrogen fuel cell vehicle, or other alternative
			 technology vehicle.
				(b)Announcement;
			 regulationThe Secretary
			 shall announce the competition in the Federal Register and shall by regulation
			 facilitate the competition, including provision for—
					(1)criteria to
			 evaluate applicants, including—
						(A)the potential for
			 reducing our reliance on foreign sources of energy;
						(B)reducing
			 emissions;
						(C)reducing fuel
			 costs;
						(D)a vehicle that is not more than 10 percent
			 more expensive than a comparable model vehicle of the same model year,
			 with—
							(i)equal
			 acceleration, horsepower, and top speed performance; and
							(ii)not
			 more than 20 percent reduction in cargo space, as compared to a comparable
			 model vehicle of the same model year;
							(E)a vehicle that
			 meets or exceeds Federal safety standards;
						(F)a vehicle that can
			 travel at least 750 miles between refueling; and
						(G)possibility of
			 wide commercial application, not hindered by lack of refueling
			 infrastructure;
						(2)a
			 prize of $177,600,000 for the prototype and manufacturing plan;
					(3)as many as five
			 other smaller prizes as the Secretary determines to reward, with a collective
			 value of no more than $100,000,000 for—
						(A)advancements in
			 technologies, components, and systems;
						(B)prototypes;
			 or
						(C)transformational
			 changes in technology;
						(4)a
			 panel of 5 expert judges who have no financial interest in, and are not an
			 employee, officer, director, or agent of, and who have no familial relations
			 with, any contestant;
					(5)contestants to be
			 private individuals that are citizens or resident aliens, or private entities
			 that are incorporated and maintain a primary place of business in the United
			 States;
					(6)the protection of
			 the intellectual property of contestants; and
					(7)the protection of
			 the Federal Government from liability claims.
					(c)ParticipationThe Secretary shall widely advertise the
			 competition to encourage participation by individuals, academia, and
			 industry.
				(d)ReportsThe Secretary shall report annually to
			 Congress on—
					(1)any prizes that
			 have been awarded;
					(2)the identity of
			 prize winners;
					(3)the technology
			 that has won a prize; and
					(4)the actions that
			 are being taken toward commercial application of the technology.
					103.Grant for
			 anti-idling power unit research program
				(a)GrantThe Secretary of Transportation may make a
			 grant to an eligible grantee to establish and operate an anti-idling power unit
			 research program described in subsection (b).
				(b)DescriptionAn
			 anti-idling power unit research program for which a grant may be made under
			 this section shall be designed—
					(1)to develop an
			 alternative fuel-powered solid oxide fuel cell power system;
					(2)to demonstrate
			 uses of compressed natural gas, liquefied natural gas, liquefied petroleum gas,
			 hydrogen, and ethanol as alternative fuels;
					(3)to optimize the
			 use of fuel cell power systems that are capable of being retrofitted into
			 existing vehicles and incorporated into new vehicle designs;
					(4)to facilitate
			 commercial uses of fuel cell power systems in vehicles, such as long-haul
			 trucks, transit vehicles, and school buses;
					(5)to reduce the
			 Nation's dependence on imported transportation fuels and improve environmental
			 quality;
					(6)to encourage
			 further development of the fuel cell industry;
					(7)to
			 develop technology to use alternative fuels in place of diesel fuel; and
					(8)to reduce
			 greenhouse gas emissions and energy consumption currently attributed to idling
			 of commercial vehicles.
					(c)Eligible
			 granteeIn this section, the
			 term eligible grantee means an organization that—
					(1)is described in section 501(c)(3) of the
			 Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of
			 such Code;
					(2)has performed
			 energy-related research or energy-related research support activities;
			 and
					(3)owns and maintains
			 a state-of-the-art energy research facility.
					(d)ApplicationTo be eligible to receive a grant under
			 this section, an eligible grantee shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(e)ReportsAt least once a year, the Secretary shall
			 submit a report on the projects undertaken and advancements made by the
			 eligible grantee to which a grant is made under this section to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
				(f)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated $5,000,000 for
			 each of the fiscal years 2009 to 2011 to carry out a grant under this
			 section.
					(2)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1) are authorized to remain available until expended.
					104.Extension and
			 modification of credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) of the Internal Revenue Code of 1986 (relating to termination) is amended
			 by striking December 31, 2008 and inserting December 31,
			 2009.
				(b)Increase in
			 National LimitationSection 54(f) of such Code (relating to
			 limitation on amount of bonds designated) is amended—
					(1)by inserting
			 , and for the period beginning after the date of the enactment of the
			 Energy View Into Securing Independence for
			 Our Nation Act and ending before January 1, 2010,
			 $400,000,000 after $1,200,000,000 in paragraph
			 (1),
					(2)by striking
			 $750,000,000 of the in paragraph (2) and inserting
			 $750,000,000 of the $1,200,000,000, and
					(3)by striking
			 bodies in paragraph (2) and inserting bodies, and except
			 that the Secretary may not allocate more than 1/3 of the
			 $400,000,000 national clean renewable energy bond limitation to finance
			 qualified projects of qualified borrowers which are public power providers nor
			 more than 1/3 of such limitation to finance qualified
			 projects of qualified borrowers which are mutual or cooperative electric
			 companies described in section 501(c)(12) or section
			 1381(a)(2)(C).
					(c)Public power
			 providers definedSection 54(j) of such Code is amended—
					(1)by
			 adding at the end the following new paragraph:
						
							(6)Public power
				providerThe term public power provider means a
				State utility with a service obligation, as such terms are defined in section
				217 of the Federal Power Act (as in effect on the date of the enactment of this
				paragraph).
							,
				and
					(2)by inserting
			 ; Public Power
			 Provider before the period at the end of the
			 heading.
					(d)Technical
			 amendmentThe third sentence of section 54(e)(2) of such Code is
			 amended by striking subsection (l)(6) and inserting
			 subsection (l)(5).
				(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				105.Reestablishing
			 FutureGen to develop a clean coal power plant and advance carbon
			 sequestration
				(a)Federal
			 contributionThe Secretary
			 shall reestablish a Federal contribution to the FutureGen project to develop
			 carbon sequestration technology and build a near-zero emissions fossil fuel
			 power plant.
				(b)Emissions;
			 storageThe Secretary,
			 through the project, shall also seek to identify useful applications for the
			 emissions in addition to developing a means for storage.
				(c)DefinitionsFor
			 purposes of this Act—
					(1)the term Federal
			 contribution includes technical assistance and financial assistance;
			 and
					(2)the term
			 FutureGen project means—
						(A)the initiative first announced by President
			 George W. Bush on February 27, 2003, to build the world’s first integrated
			 sequestration and hydrogen production research power plant; and
						(B)the site of
			 Mattoon, Illinois, which the FutureGen Alliance selected on December 18, 2007,
			 as the final site for the near zero-emissions fossil fuel power plant.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying our this section $2,000,000,000.
				106.Funding for
			 research and developmentAmounts in the Energy Vision Fund
			 established under section 202 shall be used, to the extent provided in
			 appropriations acts, to carry out—
				(1)oil shale, tar
			 sands, and other strategic unconventional fuels research and development under
			 section 369 of the Energy Policy Act of 2005 (42 U.S.C. 15927);
				(2)solar and wind
			 technology research and development under section 812 of the Energy Policy Act
			 of 2005 (42 U.S.C. 16161);
				(3)renewable energy
			 research and development under section 931 of the Energy Policy Act of 2005 (42
			 U.S.C. 16231);
				(4)innovative
			 technologies incentives under title XVII of the Energy Policy Act of 2005 (42
			 U.S.C. 16511 et seq.);
				(5)geothermal energy
			 research and development under subtitle B of title VI of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17191 et seq.); and
				(6)energy storage research and development
			 under section 641 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17231).
				107.Various tax
			 extenders and new credits
				(a)Credit for
			 bi-fuel vehicle property
					(1)In
			 generalSubsection (a) of section 30B of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by inserting after paragraph (4) the following new
			 paragraph:
						
							(5)the bi-fuel
				vehicle property credit determined under subsection
				(f).
							.
					(2)Bi-fuel vehicle
			 propertySection 30B of such Code is amended by redesignating
			 subsections (f) through (j) as subsections (g) through (k), respectively, and
			 inserting after subsection (e) the following new subsection:
						
							(f)Bi-Fuel Vehicle
				Property Credit
								(1)In
				generalFor purposes of
				subsection (a), the bi-fuel vehicle property credit determined under this
				subsection for the taxable year is an amount equal to the applicable percentage
				of the cost of qualified bi-fuel vehicle property placed in service by a
				qualified taxpayer during the taxable year, and is available only for one
				bi-fuel vehicle property per vehicle identification number (as defined in
				section 33110 of title 49, United States Code).
								(2)LimitationThe
				credit determined under this subsection shall not exceed $10,000.
								(3)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any qualified bi-fuel vehicle property is 50
				percent, if such property—
									(A)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				property (other than a zero emission standard), or
									(B)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that property (other than a zero emission standard).
									(4)Qualified
				bi-fuel vehicle propertyFor purposes of paragraph (1), the term
				bi-fuel vehicle property means property added to a motor vehicle
				that uses conventional gasoline or diesel as its fuel to allow the engine of
				such vehicle to operate on either conventional gasoline fuel or another
				alternative fuel.
								(5)Alternative
				fuelFor purposes of paragraph (4), the term alternative
				fuel means compressed natural gas, liquefied natural gas, liquefied
				petroleum gas, and hydrogen.
								(6)Qualified
				taxpayerFor purposes of paragraph (1), the term qualified
				taxpayer means a State or political subdivision thereof, possession of
				the United States, or any agency or instrumentality of any of the
				foregoing.
								.
					(3)Conforming
			 AmendmentsSection 30B(h)(6) of such Code is amended—
						(A)by striking
			 vehicle each place it appears and inserting
			 property, and
						(B)by adding at the
			 end of the following new sentence: For purposes of this paragraph, the
			 term ‘property’ means a vehicle or bi-fuel vehicle property..
						108.Extension and
			 modification of renewable energy production tax credit
				(a)Extension of
			 creditEach of the following provisions of section 45(d) of the
			 Internal Revenue Code of 1986 (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010:
					(1)Paragraph
			 (1).
					(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
					(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
					(4)Paragraph
			 (4).
					(5)Paragraph
			 (5).
					(6)Paragraph
			 (6).
					(7)Paragraph
			 (7).
					(8)Paragraph
			 (8).
					(9)Subparagraphs (A)
			 and (B) of paragraph (9).
					(b)Effective
			 datesThe amendments made by subsection (a) shall apply to
			 property originally placed in service after December 31, 2008.
				109.Extension and
			 modification of residential energy efficient property credit
				(a)ExtensionSection
			 25D(g) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
				(b)No Dollar
			 Limitation for Credit for Solar Electric Property
					(1)In
			 generalSection 25D(b)(1) of such Code (relating to maximum
			 credit) is amended by striking subparagraph (A) and by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
					(2)Conforming
			 amendmentsSection 25D(e)(4) of such Code is amended—
						(A)by striking clause
			 (i) in subparagraph (A),
						(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
						(C)by striking
			 , (2), in subparagraph (C).
						(c)Credit Allowed
			 Against Alternative Minimum Tax
					(1)In
			 generalSubsection (c) of section 25D of such Code is amended to
			 read as follows:
						
							(c)Limitation Based
				on Amount of Tax; Carryforward of Unused Credit
								(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
									(2)Carryforward of
				unused credit
									(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) exceeds the limitation
				imposed by section 26(a)(2) for such taxable year reduced by the sum of the
				credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
									(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
									.
					(2)Conforming
			 amendments
						(A)Section
			 23(b)(4)(B) of such Code is amended by inserting and section 25D
			 after this section.
						(B)Section 24(b)(3)(B)
			 of such Code is amended by striking and 25B and inserting
			 , 25B, and 25D.
						(C)Section 25B(g)(2)
			 of such Code is amended by striking section 23 and inserting
			 sections 23 and 25D.
						(D)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D.
						(d)Effective
			 Date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
					(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
					110.Extension and
			 modification of credit for energy efficiency improvements to existing
			 homes
				(a)Extension of
			 CreditSection 25C(g) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Qualified
			 Biomass Fuel Property
					(1)In
			 generalSection 25C(d)(3) of such Code is amended—
						(A)by striking
			 and at the end of subparagraph (D),
						(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
								.
						(2)Biomass
			 fuelSection 25C(d) of such Code (relating to residential energy
			 property expenditures) is amended by adding at the end the following new
			 paragraph:
						
							(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
							.
					(c)Modifications of
			 Standards for Energy-Efficient Building Property
					(1)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) of such Code is
			 amended to read as follows:
						
							(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
							.
					(2)Central air
			 conditionersSection 25C(d)(3)(D) of such Code is amended by
			 striking 2006 and inserting 2008.
					(3)Water
			 heatersSubparagraph (E) of section 25C(d) of such Code is
			 amended to read as follows:
						
							(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
							.
					(4)Oil furnaces and
			 hot water boilersParagraph (4) of section 25C(d) of such Code is
			 amended to read as follows:
						
							(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
								(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
								(B)Qualified
				natural gas hot water boilerThe term qualified natural
				gas hot water boiler means any natural gas hot water boiler which
				achieves an annual fuel utilization efficiency rate of not less than 90.
								(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
								(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an
				annual fuel utilization efficiency rate of not less than 90.
								(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
								(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
								.
					(d)Effective
			 DateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
				111.Extension and
			 modification of tax credit for energy efficient new homes
				(a)Extension of
			 creditSubsection (g) of section 45L of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2010.
				(b)Allowance for
			 contractor’s personal residenceSubparagraph (B) of section
			 45L(a)(1) of such Code is amended to read as follows:
					
						(B)(i)acquired by a person from
				such eligible contractor and used by any person as a residence during the
				taxable year, or
							(ii)used by such eligible contractor
				as a residence during the taxable
				year.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to homes acquired after December 31, 2008.
				112.Energy Frontier
			 Research CentersThere are
			 authorized to be appropriated to the Secretary of Energy for Energy Frontier
			 Research Centers for activities to accelerate the rate of scientific
			 breakthroughs needed to create advanced energy technologies for the 21st
			 century $100,000,000 for each of the fiscal years 2009 through 2013.
			113.Energy Vision
			 Commission
				(a)EstablishmentThere
			 shall be established the Energy View Into Securing Independence for Our Nation
			 (VISION) Commission.
				(b)FunctionsThe
			 Commission shall—
					(1)not later than 1
			 year after the date of enactment of this Act, submit to Congress and the
			 President a report containing—
						(A)recommendations on
			 steps, in addition to the efforts prescribed in this Act, that must be taken in
			 order for the United States to achieve 50 percent energy independence within 10
			 years and 100 percent energy independence within 20 years; and
						(B)an assessment of
			 the impact of foreign energy dependence on United States national
			 security;
						(2)advise and make
			 recommendations to the Secretary of Energy on the design and operation,
			 including selection criteria, of the prize programs carried out under sections
			 101 and 102;
					(3)make
			 recommendations to the Secretary of Energy selecting participants who have
			 achieved a goal for which a prize will be awarded under section 101 or 102;
			 and
					(4)submit
			 recommendations to Congress, as appropriate because of changing circumstances,
			 for actions that would serve the purpose of achieving the goal of United States
			 energy independence through the development of technologies that lead to the
			 widespread adoption of improvements that increase energy supply or energy
			 efficiency.
					(c)MembershipThe
			 Commission shall be composed of 13 members as follows:
					(1)The Secretary of
			 Energy.
					(2)The Secretary of
			 Transportation.
					(3)The Director of
			 the National Science Foundation.
					(4)The Administrator
			 of the Environmental Protection Agency.
					(5)The President of
			 the National Academy of Sciences.
					(6)2
			 members appointed by the Speaker of the House of Representatives.
					(7)2
			 members appointed by the minority leader of the House of
			 Representatives.
					(8)2
			 members appointed by the majority leader of the Senate.
					(9)2
			 members appointed by the minority leader of the Senate.
					(d)Terms of
			 MembershipEach member of the Commission appointed under
			 subsection (c)(6) through (9) shall be appointed for a term of 2 years, except
			 that of the members first appointed, one under each of those paragraphs shall
			 be appointed for a term of 1 year. A member of the Commission may serve after
			 the expiration of the member’s term until a successor has taken office.
				(e)VacanciesA
			 vacancy in the Commission shall not affect its powers but, in the case of a
			 member appointed under subsection (c)(6) through (9), shall be filled in the
			 same manner as the original appointment was made. Any member appointed to fill
			 a vacancy for an unexpired term shall be appointed for the remainder of such
			 term.
				(f)QuorumSeven
			 members of the Commission shall constitute a quorum.
				(g)MeetingsThe
			 Commission shall meet at the call of the Chairman or a majority of its
			 members.
				(h)Compensation(1)Each member of the
			 Commission shall serve without compensation.
					(2)While away from their homes or
			 regular places of business in the performance of duties for the Commission,
			 members of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 sections 5702 and 5703 of title 5, United States Code.
					(i)StaffSubject
			 to rules prescribed by the Commission, the Commission may appoint personnel as
			 it considers appropriate.
				(j)Applicability of
			 Certain Civil Service LawsThe staff of the Commission shall be
			 appointed subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and shall be paid in accordance with
			 the provisions of chapter 51 and subchapter III of chapter 53 of that title
			 relating to classification and General Schedule pay rates.
				(k)Experts and
			 ConsultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(l)Hearings and
			 SessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
				(m)Powers of Members
			 and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(n)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Commission, the head of that department
			 or agency shall furnish that information to the Commission.
				(o)Subpoena
			 Power
					(1)In
			 generalThe Commission may issue subpoenas requiring the
			 attendance and testimony of witnesses and the production of any evidence
			 relating to any matter under investigation by the Commission. The attendance of
			 witnesses and the production of evidence may be required from any place within
			 the United States at any designated place of hearing within the United
			 States.
					(2)Failure to obey
			 a subpoenaIf a person refuses to obey a subpoena issued under
			 paragraph (1), the Commission may apply to a United States district court for
			 an order requiring that person to appear before the Commission to give
			 testimony, produce evidence, or both, relating to the matter under
			 investigation. The application may be made within the judicial district where
			 the hearing is conducted or where that person is found, resides, or transacts
			 business. Any failure to obey the order of the court may be punished by the
			 court as civil contempt.
					(3)Service of
			 subpoenasThe subpoenas of the Commission shall be served in the
			 manner provided for subpoenas issued by a United States district court under
			 the Federal Rules of Civil Procedure for the United States district
			 courts.
					(4)Service of
			 processAll process of any court to which application is made
			 under paragraph (2) may be served in the judicial district in which the person
			 required to be served resides or may be found.
					(p)Federal Advisory
			 Committee ActSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
				IIFunding Through
			 Domestic Production
			201.Energy VISION
			 Fund
				(a)Establishment of
			 fundThere is established in the Treasury a separate account
			 which shall be known as the Energy View Into Securing Independence for Our
			 Nation Trust Fund and may be referred to as the Energy VISION
			 Fund.
				(b)ContentsThere
			 shall be deposited into the Fund such amounts as are provided under this title
			 and the amendments made by this title.
				(c)UseAmounts
			 in the Fund shall be available, to the extent provided in appropriation Acts,
			 to carry out this Act, subject to any limitation in this Act on
			 appropriations.
				AOuter Continental
			 Shelf
				211.Terminating
			 laws prohibiting Federal spending for Outer Continental Shelf leasing
			 activitiesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect.
				212.Revocation of
			 existing Presidential withdrawalsAll withdrawals of Federal submerged lands
			 of the Outer Continental Shelf from leasing, including withdrawals by the
			 President under the authority of section 12(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect
			 with respect to the leasing of areas for exploration for, and development and
			 production of, oil, and natural gas.
				213.Revocation of
			 existing Presidential authorityAll authorities given to the President with
			 respect to the leasing of Federal submerged lands of the Outer Continental
			 Shelf, given under section 12(a) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(a)), are hereby revoked, except in the interest of national
			 security.
				214.Availability of
			 certain areas for leasingSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
					
						(q)Availability of
				Certain Areas for Leasing
							(1)DefinitionsIn
				this subsection:
								(A)GovernorThe
				term Governor means the Governor of a State.
								(B)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States under leases entered into on or after the date of enactment of this
				subsection for natural gas exploration and extraction activities authorized by
				the Secretary pursuant to petitions under paragraph (2).
								(2)Petition
								(A)In
				generalThe Governor of a State may submit to the Secretary a
				petition requesting that the Secretary issue leases authorizing the conduct of
				oil and natural gas exploration and extraction activities in any area off the
				coast of that State that is at least 50 miles beyond the coast of the
				State.
								(B)ContentsIn
				any petition under subparagraph (A), the Governor shall include a detailed plan
				of the proposed exploration and extraction activities, as applicable.
								(3)Action by
				Secretary
								(A)In
				generalSubject to subparagraph (D), as soon as practicable after
				the date of receipt of a petition under paragraph (2)(A), the Secretary shall
				approve or deny the petition.
								(B)Requirements for
				exploration and extractionThe Secretary shall not approve a
				petition submitted under paragraph (2)(A) by the Governor of a State unless the
				State enacts legislation supporting exploration and extraction of oil and
				natural gas in the area, off the coast of the State, for which the petition is
				submitted.
								(C)Consistency with
				legislationThe plan provided in the petition under paragraph
				(2)(B) shall be consistent with the legislation described in subparagraph (B)
				as applicable.
								(D)Conflicts with
				military operations and national securityThe Secretary shall not
				approve a petition for a drilling activity under this paragraph if the drilling
				activity would conflict with any military operation or national security, as
				determined by the President.
								(4)Disposition of
				revenuesNotwithstanding section 9, for each applicable fiscal
				year, the Secretary of the Treasury shall—
								(A)deposit 50 percent
				of qualified revenues in the Energy VISION Fund established by section 201 of
				the Energy View Into Securing Independence
				for Our Nation Act;
								(B)pay to a State 45
				percent of the qualified revenues for leases issued pursuant to a petition
				submitted under paragraph (2) by the Governor of the State; and
								(C)deposit 5 percent
				into a separate account in the Treasury that shall be available to the
				Secretary of the Interior and the Administrator of the Environmental Protection
				Agency to mitigate for any environmental damage that occurs as a result of
				extraction activities authorized under this subsection, regardless of whether
				the damage is—
									(i)reasonable
				foreseeable; or
									(ii)caused by
				negligence, natural disasters, or other acts.
									(5)Existing
				leasesAny funds that would be received by the United States as
				royalties under any Federal oil and gas lease of an area on the Outer
				Continental Shelf within 50 miles of the coastal zone of the State of Texas,
				Louisiana, Mississippi, or Alabama that is in effect on the date of enactment
				of the Energy View Into Securing Independence
				for Our Nation Act shall be paid to that State if the State
				enacts a statute that establishes a plan for expenditure of those
				funds.
							.
				BDrilling for
			 Energy in the Arctic Now
				221.DefinitionsIn this subtitle:
					(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
					222.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to
			 administer the provisions of this subtitle through regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other provisions that
			 ensure the oil and gas exploration, development, and production activities on
			 the Coastal Plain will result in no significant adverse effect on fish and
			 wildlife, their habitat, subsistence resources, and the environment, including,
			 in furtherance of this goal, by requiring the application of the best
			 commercially available technology for oil and gas exploration, development, and
			 production to all exploration, development, and production operations under
			 this subtitle in a manner that ensures the receipt of fair market value by the
			 public for the mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance With
			 Requirements Under Certain Other Laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and Local AuthorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 Areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						223.Lease
			 sales
					(a)In
			 GeneralLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales under this subtitle after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale under this subtitle.
						(c)Lease Sale
			 BidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage Minimum
			 in First SaleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of Lease
			 SalesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						224.Grant of leases
			 by the Secretary
					(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 223 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 TransfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					225.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment to the United States of a royalty of not less than
			 12½ percent in amount or value of the production removed
			 or sold from the lease, as determined by the Secretary under the regulations
			 applicable to other Federal oil and gas leases;
					(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(5)include
			 requirements and restrictions to provide for reasonable protection of fish and
			 wildlife, their habitat, subsistence resources, and the environment as
			 determined by the Secretary;
					(6)prohibit the
			 export of oil produced under the lease; and
					(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					226.Coastal Plain
			 environmental protection
					(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 222, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(4)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(5)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(6)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(7)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(8)Consolidation of
			 facility siting.
						(9)Appropriate
			 prohibitions or restrictions on use of explosives.
						(10)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(11)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(12)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(13)Fuel storage and
			 oil spill contingency planning.
						(14)Research,
			 monitoring, and reporting requirements.
						(15)Field crew
			 environmental briefings.
						(16)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(17)Compliance with
			 applicable air and water quality standards.
						(18)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(19)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(20)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve—Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve—Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 Consolidation Planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to Public
			 LandsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						227.Expedited
			 judicial review
					(a)Filing of
			 Complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					228.Federal and
			 State distribution of revenues
					(a)In
			 GeneralNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)45 percent shall
			 be paid to the State of Alaska;
						(2)50 percent shall
			 be deposited into the Energy VISION Fund established by section 201;
						(3)5
			 percent shall be deposited into a separate account in the Treasury which shall
			 be available to the Secretary of the Interior and the Administrator of the
			 Environmental Protection Agency to mitigate for any environmental damage that
			 occurs as a result of extraction activities authorized under this subtitle,
			 regardless of whether the damage is—
							(A)reasonable
			 foreseeable; or
							(B)caused by
			 negligence, natural disasters, or other acts.
							(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					229.Rights-of-way
			 across the Coastal Plain
					(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 2(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					230.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall
			 convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to
			 the Arctic Slope Regional Corporation the remaining subsurface estate to which
			 it is entitled pursuant to the August 9, 1983, agreement between the Arctic
			 Slope Regional Corporation and the United States of America.
					231.Local
			 government impact aid and community service assistance
					(a)Financial
			 Assistance Authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this Act, as determined by the Secretary,
			 shall be eligible for financial assistance under this section.
						(b)Use of
			 AssistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with and
			 advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						CNuclear
			 Energy
				241.Short
			 titleThis subtitle may be
			 cited as the Declaring a Change in our Operating System for the
			 Promotion of Nuclear Energy Act.
				242.Hearings under
			 Atomic Energy Act of 1954
					(a)Section 189
			 a.(1)(A) of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)(1)(A)) is amended
			 by—
						(1)in
			 the second sentence—
							(A)deleting that
			 portion of the sentence that begins with The Commission and ends
			 with Federal Register, on and inserting
			 On;
							(B)inserting
			 or an operating license after construction permit
			 each time construction permit is used in the sentence;
			 and
							(C)deleting the
			 period at the end of the sentence; and
							(2)in the third
			 sentence—
							(A)deleting that
			 portion of the sentence that beings with In cases and ends with
			 such a hearing;
							(B)deleting
			 therefor and inserting for a hearing; and
							(C)deleting
			 issue an operating license and inserting issue a
			 construction permit, an operating license,.
							(b)Section 189 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2239) is further amended by—
						(1)in the second
			 sentence of subsection a.(2)(A) (42 U.S.C. 2239(a)(2)(A)), deleting
			 required hearing and inserting hearing held by the
			 Commission under this section; and
						(2)in subsection b.
			 (42 U.S.C. 2239(b)), revising paragraph (2) by deleting to begin
			 operating and inserting to operate.
						(c)The first sentence
			 of subsection b. of section 185 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2235(b)) is amended by deleting After holding a public hearing under
			 section 189 a.(1)(A), and inserting After holding a hearing
			 under section 189 a.(1)(A), or if the Commission has determined that no hearing
			 is required to be held under section 189 a.(1)(A),.
					(d)Section 193(b) of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2243(b)) is amended by—
						(1)in
			 paragraph (1), deleting on the record with regard to the licensing of
			 the construction and operation of a uranium enrichment facility under sections
			 53 and 63 and inserting , if a person whose interest may be
			 affected by the construction and operation of a uranium enrichment facility
			 under sections 53 and 63 has requested a hearing regarding the licensing of the
			 construction and operation of the facility; and
						(2)in paragraph (2),
			 deleting Such hearing and inserting, If a hearing is held
			 under paragraph (1), the hearing.
						(e)The amendments in
			 this section shall apply to all applications and proceedings pending before the
			 Commission on or after the date of enactment of this section.
					DCoal-To-Liquids
				251.Standby loans for
			 qualifying coal-to-liquids projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following new
			 subsection:
					
						(k)Standby Loans
				for Qualifying CTL Projects
							(1)DefinitionsFor
				purposes of this subsection:
								(A)Cap
				priceThe term cap price means a market price
				specified in the standby loan agreement above which the project is required to
				make payments to the United States.
								(B)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 30 years or 90 percent of the projected useful life of the
				project (as determined by the Secretary).
								(C)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
								(D)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the project.
								(E)OutputThe
				term output means some or all of the liquid or gaseous
				transportation fuels produced from the project, as specified in the loan
				agreement.
								(F)Primary
				termThe term primary term means the initial term
				of a standby loan agreement, as specified in the agreement, which shall not
				exceed the lesser of 20 years or 75 percent of the projected useful life of the
				project (as determined by the Secretary).
								(G)Qualifying ctl
				projectThe term qualifying CTL project
				means—
									(i)a
				commercial-scale project that converts coal to one or more liquid or gaseous
				transportation fuels; or
									(ii)not more than one
				project at a facility that converts petroleum refinery waste products,
				including petroleum coke, into one or more liquids or gaseous transportation
				fuels,
									that
				demonstrates the capture, and sequestration or disposal or use of, the carbon
				dioxide produced in the conversion process, and that, on the basis of a carbon
				dioxide sequestration plan prepared by the applicant, is certified by the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary, as producing fuel with life cycle carbon dioxide emissions at or
				below the average life cycle carbon dioxide emissions for the same type of fuel
				produced at traditional petroleum based facilities with similar annual
				capacities.(H)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2).
								(2)Standby
				Loans
								(A)Loan
				AuthorityThe Secretary may enter into standby loan agreements
				with not more than six qualifying CTL projects, at least one of which shall be
				a project jointly or in part owned by two or more small coal producers. Such an
				agreement—
									(i)shall provide that
				the Secretary will make a direct loan (within the meaning of section 502(1) of
				the Federal Credit Reform Act of 1990) to the qualifying CTL project;
				and
									(ii)shall set a cap
				price and a minimum price for the primary term of the agreement.
									(B)Loan
				DisbursementsSuch a loan shall be disbursed during the primary
				term of such agreement whenever the market price falls below the minimum price.
				The amount of such disbursements in any calendar quarter shall be equal to the
				excess of the minimum price over the market price, times the output of the
				project (but not more than a total level of disbursements specified in the
				agreement).
								(C)Loan
				RepaymentsThe Secretary shall establish terms and conditions,
				including interest rates and amortization schedules, for the repayment of such
				loan within the full term of the agreement, subject to the following
				limitations:
									(i)If
				in any calendar quarter during the primary term of the agreement the market
				price is less than the cap price, the project may elect to defer some or all of
				its repayment obligations due in that quarter. Any unpaid obligations will
				continue to accrue interest.
									(ii)If in any
				calendar quarter during the primary term of the agreement the market price is
				greater than the cap price, the project shall meet its scheduled repayment
				obligation plus deferred repayment obligations, but shall not be required to
				pay in that quarter an amount that is more than the excess of the market price
				over the cap price, times the output of the project.
									(iii)At the end of
				the primary term of the agreement, the cumulative amount of any deferred
				repayment obligations, together with accrued interest, shall be amortized (with
				interest) over the remainder of the full term of the agreement.
									(3)Profit-sharingThe
				Secretary is authorized to enter into a profit-sharing agreement with the
				project at the time the standby loan agreement is executed. Under such an
				agreement, if the market price exceeds the cap price in a calendar quarter, a
				profit-sharing payment shall be made for that quarter, in an amount equal
				to—
								(A)the excess of the
				market price over the cap price, times the output of the project; less
								(B)any loan
				repayments made for the calendar quarter.
								(4)Compliance with
				Federal Credit Reform Act
								(A)Upfront Payment
				of Cost of LoanNo standby loan agreement may be entered into
				under this subsection unless the project makes a payment to the United States
				that the Office of Management and Budget determines is equal to the cost of
				such loan (determined under 502(5)(B) of the Federal Credit Reform Act of
				1990). Such payment shall be made at the time the standby loan agreement is
				executed.
								(B)Minimization of
				Risk to the GovernmentIn making the determination of the cost of
				the loan for purposes of setting the payment for a standby loan under
				subparagraph (A), the Secretary and the Office of Management and Budget shall
				take into consideration the extent to which the minimum price and the cap price
				reflect historical patterns of volatility in actual oil prices relative to
				projections of future oil prices, based upon publicly available data from the
				Energy Information Administration, and employing statistical methods and
				analyses that are appropriate for the analysis of volatility in energy
				prices.
								(C)Treatment of
				PaymentsThe value to the United States of a payment under
				subparagraph (A) and any profit-sharing payments under paragraph (3) shall be
				taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit
				Reform Act of 1990 in determining the cost to the Federal Government of a
				standby loan made under this subsection. If a standby loan has no cost to the
				Federal Government, the requirements of section 504(b) of such Act shall be
				deemed to be satisfied.
								(5)Other
				Provisions
								(A)No Double
				BenefitA project receiving a loan under this subsection may not,
				during the primary term of the loan agreement, receive a Federal loan guarantee
				under subsection (a) of this section, or under other laws.
								(B)Subrogation,
				EtcSubsections (g)(2) (relating to subrogation), (h) (relating
				to fees), and (j) (relating to full faith and credit) shall apply to standby
				loans under this subsection to the same extent they apply to loan
				guarantees.
								.
				
